Citation Nr: 0625548	
Decision Date: 08/18/06    Archive Date: 08/24/06

DOCKET NO.  04-35 505	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in
Portland, Oregon



THE ISSUE

Entitlement to a rating in excess of 20 percent for a 
thoracic spine disability.  



REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' 
Affairs



ATTORNEY FOR THE BOARD

D. Bredehorst, Counsel



INTRODUCTION

The appellant is a veteran who served on active duty from 
February 1972 to June 1978.  This matter is before the Board 
of Veterans' Appeals (Board) on appeal from a January 2004 
rating decision of the Portland RO that increased the rating 
for the veteran's service connected thoracic spine disability 
to 20 percent, effective from the date of claim for increase.

The appeal is being REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will notify 
the appellant if further action on his part is required.


REMAND

The veteran's most recent VA examination was in June 2003.  
In a March 2004 statement the veteran alleged that his back 
disability had worsened.  An examination is necessary to 
ascertain the current severity of this disability.

In addition, in Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006), the U.S. Court of Appeals for Veterans Claims 
(Court) held that the notice requirements of the VCAA applied 
to all 5 elements of a service connection claim (i.e., to 
include regarding degree of disability and effective date of 
disability).  By inference, in an increased rating claim 
there should be notice regarding the effective dates of 
awards.  Here, the veteran was not provided notice regarding 
effective dates of awards.  Since the case is being remanded 
anyway, there is an opportunity to correct such deficiency.  

Accordingly, the case is REMANDED for the following action:

1.  The RO should provide the veteran 
notice regarding effective dates of 
awards in accordance with the Court's 
guidance in Dingess/Hartman, supra.

2.  The RO should arrange for an 
orthopedic examination of the veteran to 
determine the current severity of his 
thoracic spine disability.  His claims 
folder must be reviewed by the examiner 
in conjunction with the examination.  Any 
studies deemed necessary should be 
completed.  The examiner should be 
provided copies of the current criteria 
for rating spine disorders and those in 
effect prior to September 26, 2003.  The 
clinical findings reported must be 
sufficient for rating the disability 
under both the current and the prior 
criteria.  

3.  The RO should then readjudicate the 
claim.  If it remains denied, the veteran 
and his representative should be 
furnished an appropriate supplemental 
statement of the case and afforded the 
opportunity to respond.  The case should 
then be returned to the Board. 

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).  This claim must be 
afforded expeditious treatment by the RO.  The law requires 
that all claims that are remanded by the Board for additional 
development or other appropriate action must be handled in an 
expeditious manner.



_________________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).


